               Case 2:19-cr-00115-JCC Document 188 Filed 06/09/21 Page 1 of 2




1                                                           The Honorable John C. Coughenour
2
3
4
5
6
                          UNITED STATES DISTRICT COURT FOR THE
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
9
          UNITED STATES OF AMERICA,                       NO. CR19-115 JCC
10
                              Plaintiff,
11                                                        STIPULATION OF FACTS RE:
                                                          NAMES
12
                         v.
13
          JOSEPH SAM a/k/a WILLIAM
14
          EARLYSTAR CLARK,
15
                              Defendant.
16
17
              The United States of America, by Tessa M. Gorman, Acting United States
18
     Attorney for the Western District of Washington, and Cecelia Gregson and Rebecca S.
19
     Cohen, Assistant United States Attorney for said District, and Defendant, Joseph Sam, by
20
     and through his attorney of record, Stephan Illa (“the parties”), stipulate as follows:
21
           Joseph Sam also goes by the name William Earlystar Clark.
22
     //
23
     //
24
25
26
27
28
      STIPULATION OF FACTS RE: NAMES - 1                                    UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE
      United States v.Sam, CR19-115 JCC
                                                                                         5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:19-cr-00115-JCC Document 188 Filed 06/09/21 Page 2 of 2




1         So stipulated this 9th day of June, 2021
2
3                                            Respectfully submitted,
4
5                                            TESSA M. GORMAN
6                                            Acting United States Attorney

7                                            s/ Cecelia Gregson
8                                            CECELIA GREGSON
                                             REBECCA S. COHEN
9                                            Assistant United States Attorneys
10                                           United States Attorney’s Office
                                             700 Stewart, Suite 5220
11                                           Seattle, WA 98101-3903
12                                           Telephone: 206-553-4325
                                             E-mail: cecelia.gregson@usdoj.gov
13
14
15
16                                           /s/ Stephan Illa
                                             STEPHAN ILLA
17                                           Attorney of Record for Defendant
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION OF FACTS RE: NAMES - 2                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE
     United States v.Sam, CR19-115 JCC
                                                                                    5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
